September 26, 2012 CERTAIN FUNDS IN THE DREYFUS FAMILY OF FUNDS Supplement to Current Prospectus The following information supersedes and replaces any contrary information contained in the Fund's prospectus: You may purchase or sell your shares on any business day by calling your Janney financial advisor or 1-800-JANNEYS. You may also mail your request to sell shares to Janney Montgomery Scott LLC, Attn: Cash Management Department, 1717 Arch Street, 16th Floor, Philadelphia PA 19103. JAA-STK-0912
